37 F.3d 1502NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Richard MARZULLO, Appellant,v.UNITED STATES of America, Appellee.
No. 94-2430.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 12, 1994.Filed:  Oct. 17, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Richard Marzullo appeals from the district court's1 order denying his 28 U.S.C. Sec. 2255 motion.  Marzullo asserted Fourth Amendment, evidentiary and ineffective assistance of counsel claims.  We have carefully reviewed the record and the parties' briefs and conclude that no error of law appears.  Accordingly, we affirm the judgment of the district court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Elmo B. Hunter, Senior United States District Judge for the Western District of Missouri